DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 6/28/2022 in which claims 1, 3, 8, 10, and 17 were amended and claim 2 was cancelled.
Claims 1 and 3-20 are pending and presented for examination.
Response to Arguments
Applicant’s arguments, see page 8, filed 6/28/2022, with respect to claim 2 have been fully considered and are persuasive.  The rejection of 3/28/2022 has been withdrawn. 
Allowable Subject Matter
Claims 1 and 3-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: the closest prior art, Tu et al (US 2014/0021584 and Tu hereinafter), discloses a deep in-memory architecture (DIMA) semiconductor structure, comprising: a frontend that includes: a semiconductor substrate (Fig. 1; [0014]; substrate); a transistor switch (132) of a memory cell (130) coupled to the semiconductor substrate (Fig. 1; [0014]-[0016]); and a computation circuit (logic area 110 comprises a transistor and other components (a circuit) to process information, which Examiner interprets to mean computing) on the periphery of the frontend coupled to the semiconductor substrate (Fig. 1; [0014]); and, a backend (backend is interpreted to be the area above IMD3) that includes: an RRAM component (140) of the memory cell (130) that is coupled to the transistor switch (Fig. 1; [0014]). Tu fails to expressly disclose where the memory cell has a one transistor and one resistor (1T-1R) structure.
As to claim 8: see paragraph 18 of the Office action mailed 3/28/2022.
As to claim 15: see paragraph 18 of the Office action mailed 3/28/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813